PER CURIAM.
The appellant, a juvenile, was not present at the adjudicatory hearing at which he was adjudicated delinquent for carrying a concealed firearm. The state correctly concedes error, as juveniles have the right to be present at their adjudicatory hearings. M.C. v. State, 516 So.2d 1076 (Fla. 2d DCA 1987); Fla.R.Juv.P. 8.100(a). Although defense *1089counsel waived appellant’s presence at the hearing, such waiver was ineffective absent some ratification of the waiver on the part of the accused. See Savino v. State, 555 So.2d 1237, 1238 (Fla. 4th DCA 1989), rev’d on other grounds, 567 So.2d 892 (Fla.1990).
Accordingly, the adjudication of delinquency is reversed, and the case is remanded for a new adjudicatory hearing.
MINER, WEBSTER and MICKLE, JJ., concur.